Case: 5:19-cr-00055-DCR-MAS Doc #: 9 Filed: 03/07/19 Page: 1 of 4 - Page ID#: 54


                                                                           Eastern District of Kentucky
                        UNITED STATES DISTRICT COURT                              Fl LED
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION                                 MAR - 7 2019
                                 LEXINGTON                                        Ai LEXINGTON
                                                                                 ROBERi R. CARR
                                                                            CLERK lJ.S. DISTRICT COURT
UNITED STATES OF AMERICA


V.                                                INDICTMENT NO.          5;1q CR..-5S)YL

MIKHY FARRERA-BROCHEZ

                                        * * * * *
THE GRAND JURY CHARGES:

                                         COUNTl
                                     18 U.S.C. § 875(d)

     On or about January 22, 2019, in the Eastern District of Kentucky,

                              MIKHY FARRERA-BROCHEZ

did knowingly transmit in interstate and foreign commerce from Kentucky to Singapore,

with intent to extort things of value from the Government of Singapore, its officials, and

agencies, an email containing a threat to injure the reputation of officials of the

Government of Singapore and its Ministry of Health, all in violation of 18 U.S.C.

§ 875(d).

                                         COUNT2
                                     18 U.S.C. § 875(d)

     On or about February 18, 2019, in the Eastern District of Kentucky,

                              MIKHY FARRERA-BROCHEZ

did knowingly transmit in interstate and foreign commerce from Kentucky to Singapore,
Case: 5:19-cr-00055-DCR-MAS Doc #: 9 Filed: 03/07/19 Page: 2 of 4 - Page ID#: 55



with intent to extort things of value from the Government of Singapore, its officials, and

agencies, an email containing a threat to injure the reputation of officials of the

Government of Singapore and its Ministry of Health, all in violation of 18 U.S.C.

§ 875(d).

                                         COUNT3
                                   18 U.S.C. § 1028(a)(7)

   On or about January 22, 2019, in the Eastern District of Kentucky, the defendant,         •

                            MIKHY FARRERA-BROCHEZ

did knowingly transfer and possess in or affecting interstate or foreign commerce,

without lawful authority, a means of identification of another person, to wit, names and

dates of birth, knowing that the means of identification belonged to other actual people,

with the intent to commit, or to aid or abet, or in connection with, any unlawful activity

that constitutes a violation of Federal law, to wit, threatening interstate communications

in violation of 18 U.S.C. § 875(d), all in violation of 18 U.S.C. § 1028(a)(7).

                             FORFEITURE ALLEGATION
                                18 U.S.C. § 1028(b)(5)
                                 28 U.S.C. § 2461(c)

       Upon conviction of the offense in violation of Title 18, United States Code,

Section 1028(a)(7) set forth in Count 3 of this Indictment, the defendant shall forfeit to

the United States of America, pursuant to Title 18, United States Code, Section

1028(b)(5) and Title 28, United States Code, Section 2461(c), any personal property used

or intended to be used to commit the offense. The property to be forfeited includes, but is

not limited to, the following:
Case: 5:19-cr-00055-DCR-MAS Doc #: 9 Filed: 03/07/19 Page: 3 of 4 - Page ID#: 56



     ELECTRONIC DEVICES:

  1. Blue "Oppo" brand cellular phone with SIM Card number 8901410327
     1854129325;
  2. 128GB memory card labeled 8316ZVETA2SN;
  3. SanDisk Cruzer USB storage device, Serial Number BNl 7125865V;
  4. Green PNY flash drive;
  5. Black Western Digital external hard drive, Serial Number WXN309N30033;
  6. Blue Seagate external hard drive,Serial Number NA9FXV39;
  7. Black SanDisk SD card with orange and white SD card adapter;
  8. White Samsung SM-G3 l 8HZ cellular phone, Serial Number RS I GA2 l TB 7H;

     GOOGLE ACCOUNTS:

  9. Google account identified by the email address mbrochez@gmail.com; and
  IO. Google account identified by the email address amadeofarrera@gmail.com.




/Jl.:;tJvt:r:l,,o-., V../--- -
ROBERT M. DUNCAN, JR.  -
UNITED STATES ATTORNEY
Case: 5:19-cr-00055-DCR-MAS Doc #: 9 Filed: 03/07/19 Page: 4 of 4 - Page ID#: 57



                                   PENALTIES

COUNTS 1-2:      Imprisonment for not more than 2 years, fine of not more than
                 $250,000, and supervised release for not more than 1 year.

COUNT 3:         Imprisonment for not more than 5 years, fine of not more than
                 $250,000, and supervised release for not more than 3 years.

PLUS:            Forfeiture of all listed property.

PLUS:            Mandatory special assessment of $100 per count.

PLUS:            Restitution, if applicable.
